Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s response filed September 21, 2020 is acknowledged.  Claims 1-3, 6-10, 13-17, and 19 are amended and claims 18 and 21 are cancelled.  Claims 1-17, 19-20, and 22 are pending and further considered on the merits.
Response to Amendment
	In light of applicant’s amendment the examiner withdraws all previously recited 35 USC 112 rejections and modifies the prior art rejections set forth in the office action filed June 26, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7 and 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the solids discharge means" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the examiner is considering claim 7 to be dependent upon 
Claim 16 recites the limitation "the carrier" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the examiner is considering “the carrier” to refer to the endless belt.  Appropriate correction is necessary.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, 10-11, 16, and 19-20 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Green et al., US 8871099 (Green).
Regarding claim 1, Green discloses an apparatus for separating liquid from a material (i.e. coal slurry) comprising a solid fraction and a residual liquid fraction (abstract, figs. 1-5) comprising:
A receiving portion (proximate to REF 22) configured to receive the material;
A discharge portion (proximate to REF 50) spaced apart from the receiving portion; and
A conveyor belt (REF 24, 56) for bringing the material from the receiving portion to the discharge portion, wherein the conveyor belt is a liquid tight conveyor belt (C3/L25-29) having at least a portion provided with at least one sorption inlay (REF 52, C3/L9-15) for at least one of absorbing and adsorbing a portion of the residual liquid from the material while the material is carried between the receiving portion and the discharge portion.
Regarding claim 2, Green discloses an apparatus wherein the discharge portion comprises a solids discharge means (i.e. distal portion of REF 24 proximate to REF 50) for discharging a solid fraction of the material from the apparatus and a liquid discharge means (REF 40, C3/L30-37) for discharging a portion of the residual liquid fraction absorbed and/or adsorbed by the at least one sorption inlay, and wherein the solids discharging means is arranged closer to the receiving portion than the liquid discharge means (along REF 24), so that the solid fraction is discharged before the portion of the residual liquid fraction is discharged from the at least one sorption inlay (via REF 28, 40 respectively).
Regarding claim 3, Green discloses that the at least one sorption inlay (REF 52) extends along at least a portion of the conveyor belt (C3/L9-29).
Regarding claim 4, Green discloses that the conveyor belt is a flexible conveyor belt arranged to be moved around at least two turning rollers (fig. 2).
Regarding claim 5, Green discloses that the conveyor belt is an endless conveyor belt (fig. 2).
Regarding claim 7, Green discloses an apparatus wherein the solids discharge means is a roller (REF 28, fig. 2) which receives the conveyor belt carrying the solid 
Regarding claim 8, Green discloses an apparatus comprising a liquid discharge means comprising a squeezing device (REF 32, 44, fig. 5, C2/L66-C3/L8) adapted to compress the at least one sorption inlay.
Regarding claim 10, Green discloses an apparatus wherein the liquid discharge means is arranged at a portion of the conveyor belt wherein the at least one sorption inlay faces towards a base of the apparatus (i.e. downwardly facing, figs. 2, 5).
Regarding claim 11, Green discloses an apparatus wherein the conveyor belt is arranged to be moved around at least two turning rollers (REF 32, 44, fig. 5) wherein one of the at least two turning rollers forms part of the liquid discharge means.
Regarding claim 16, Green discloses the at least one sorption inlay is detachably connected to the carrier (C3/L14-16).
Regarding claims 19-20, Green is relied upon in the rejections set forth above in which the method of separating a liquid portion from a solids portion via the apparatus above is displayed in figures 1-5 and recited in claims 1-2.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Mott, US 6269943 (Mott).
Regarding claim 6, Green does not explicitly disclose an apparatus further comprising guiding means adapted to lift side portions of the conveyor belt upwards 
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the apparatus of Green to include the guiding means described in Mott in order to provide a supporting shape which prevents spilling of the material as it transits along the conveyor belt (Mott, abstract).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Inoue et al., US 3962069 (Inoue).
Regarding claim 9, Green does not explicitly disclose an apparatus wherein the liquid discharge means comprises a gas jetting means or a gas suction means.  However, Inoue discloses an endless belt sludge treatment apparatus (abstract, fig. 1) having a liquid discharge means comprising a gas jetting means (REF 9, C3/L14-19).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the apparatus of Green to include the gas jetting means described in Inoue in order to dry and remove material retained by an endless belt separation device.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Goron et al., US 4986911 (Goron, of record)
Regarding claim 12, Green does not explicitly disclose agitation means situated between the receiving portion and the solids discharge portion.  However, Goron 
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the apparatus of Green to include the agitation means as described in Goron in order to further promote the separation of liquid material from a solid material being conveyed on an endless belt (Goron, abstract).
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Will et al., US 3617552 (Will, of record).
Regarding claim 13, Green does not explicitly disclose that the sorption inlay comprises at least two sorption inlays having different sorption characteristics.  However, Will discloses an endless belt fluid separation apparatus (abstract, figs. 1-2) comprising an endless belt having two sorption layers (REF 50, 52) having different sorption characteristics (C2/L55-69).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the apparatus of Green to include a multi-sorption component inlay as described in Will in order to selectively remove components from a fluid containing mixture.
Regarding claim 14, Will further discloses that the two sorption layers are arranged in parallel (figs. 1-2).
Regarding claim 15, Will further discloses where separate components absorbed within the inlay are communicated to separate collection means (REF 39, 46, fig. 1).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Behymer et al., USPA 2005/0006204 (Behymer, of record).
Regarding claim 17, Green does not explicitly disclose an apparatus further comprising a sensor for monitoring a condition of at least one sorption inlay.  However, Behymer discloses an endless belt apparatus (abstract, fig. 1) comprising a sorption device in contact with said endless belt (see “absorbent pad”, REF 120, ¶ 0052), said apparatus further comprising a sensor for monitoring a condition of said sorption device (¶ 0054).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the apparatus of Green to include the sorption inlay monitoring device as described in Behymer in order to indicate a liquid saturation level of a sorption device for potential replacement (Behymer, ¶ 0054).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Hartley, USPA 2012/0292257 (Hartley, of record).
Regarding claim 22, while Green discloses processing mining waste via an endless belt separation device (see rejections set forth above), Green does not explicitly disclose a method where the processed material is a drilling fluid.  However, Hartley discloses that it is common to treat various solid/liquid waste materials including mining waste, particulate slurries, and drilling mud (abstract, ¶ 0030-0031) via solid/liquid separation techniques.
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the method of Green to process a drilling fluid as described in Hartley since it has been shown that separation techniques are useful for a wide variety of .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779